Title: From Benjamin Franklin to Samuel Ross, 26 April 1780
From: Franklin, Benjamin
To: Ross, Samuel


Sir/
Passy April 26. 1780
I received yours of the 17 Instant. The prize money due to Capt. Wickes & the Officers & People of the Reprisal was I imagine received by him before he sailed for America, & in that case it is probable your share was received with the rest. But if any of the prizes remaind unsold when he went away, which I do not remember, the produce of such prizes must have come into the hands of Mr. T. Morris or of Messrs. Morris & Lee, who are accountable for the same. It never belongd to me to pay any prize money due to the captors, for none of it ever came into my hands, and what you received from Dr. Bancroft for which I am to repay him, was not as payment to you, but so much advanced in kindness to you, considering your necessities, which you are to refund when you receive your wages, & which I doubt not you will do on your arrival in America.
I am Sir, your most Humble Servant
B (signd) Franklin

Addressed a Monsieur Monsieur Samuel Ross, a bord de l’Alliance recommandé aux soins de Messrs. Gourlade et Moylan Negts a L’Orient

